POPE, Circuit Judge
(concurring).
I concur in the opinion of Judge Denman, but I think something further should be said. Had the vessel not proceeded to Havana the appellant would have been in no position to contend that the voyage terminated there. It reached Havana only because Frode was induced to have it pro-
ceed there by the stipulation that “The carrying on of the cargo and/or this agreement shall in no way prejudice any right or rights which either party now has and shall not affect the present status quo of the purported abandonment of the voyage at San Francisco, California.” In making the claim which Rice Growers now does, it is proceeding contrary to its own agree*406ment and attempting to take advantage of circumstances which, it stipulated should have no effect upon the rights of the parties.
Since I know of no reason why parties in this situation are prohibited from making such a' stipulation, I think that Rice Growers is barred by its own agreement from urging that the arrival at Havana constituted the end of the voyage. .